This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RAYMOND V. SANCHEZ,

 3          Worker-Appellee,

 4 v.                                                                                     No. 35,155

 5 INTEL CORPORATION,

 6          Employer-Appellant.

 7 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 8 David L. Skinner, Workers’ Compensation Judge

 9 Dunn Law Offices
10 Ralph O. Dunn III
11 Rio Rancho, NM

12 for Appellee

13 Maestas & Suggett, P.C.
14 Paul Maestas
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Employer has appealed from an award of attorney fees. We previously issued

 2 a notice of proposed summary disposition in which we proposed to uphold the

 3 workers’ compensation judge’s (WCJ) determination. Employer has filed a

 4 memorandum in opposition. After due consideration, we remain unpersuaded. We

 5 therefore affirm.

 6   {2}   The issue on appeal concerns the application of the statutory fee-shifting

 7 provision. [DS 6; MIO 1-10] See NMSA 1978, § 52-1-54(F)(4) (2013) (providing that

 8 the worker may serve upon the employer an offer, and if the worker’s offer was less

 9 than the amount ultimately awarded by the compensation order, the employer shall

10 pay 100% of the attorney fees to be paid the worker’s attorney).

11   {3}   We do not understand there to be any dispute as to the operative facts and

12 principles of law, as previously set forth in the notice of proposed summary

13 disposition. We will avoid unnecessary reiteration here and focus instead on the

14 content of the memorandum in opposition.

15   {4}   Employer contends that Worker’s offer of judgment should be regarded as

16 higher than the amount he ultimately recovered, based on the absence of express

17 language allowing for credits and/or offsets. [MIO 2-5] We disagree. As we

18 previously observed, Worker’s offer explicitly called for due application of NMSA

19 1978, Section 52-1-25.1 (2005). [CN 3; MIO 2] By its plain language, Section 52-1-


                                            2
 1 25.1 entails offsetting and crediting. As such, the statutory reference was sufficient to

 2 apprise Employer of its entitlement to the same.

 3   {5}   Alternatively, Employer suggests that Worker’s offer should be regarded as

 4 ambiguous, such that it does not supply an appropriate basis for application of the fee-

 5 shifting provision. [MIO 5-9] See Leonard v. Payday Prof’l, 2007-NMCA-128, ¶ 26,

 6 142 N.M. 605, 168 P.3d 177 (observing that, where critical issues are unresolved, the

 7 offer does not supply an appropriate basis for fee shifting). Once again, we disagree.

 8 As previously stated, insofar as Section 52-1-25.1 clearly and specifically addresses

 9 crediting and offsetting and insofar as Worker’s offer unequivocally called for

10 application of Section 52-1-25.1 without any stated limitation, Worker’s offer

11 unambiguously allowed for crediting and offsetting. See generally Abeyta v. Bumper

12 to Bumper Auto Salvage, 2005-NMCA-087, ¶ 10, 137 N.M. 800, 115 P.3d 816

13 (observing that, in Abeyta’s context, an offer is unambiguous if it is “clear as to [the

14 w]orker’s meaning and intent”). We perceive no need for greater specificity by

15 reference to individual statutory sub-sections or otherwise.

16   {6}   Finally, we understand Employer to contend that the portion of the fee order

17 that refers to Section 52-1-25.1 creates some ambiguity relative to offsetting and

18 crediting as previously allowed under the compensation order. [MIO 7-8] However,

19 it seems apparent that the WCJ’s reference to Section 52-1-25.1 in the fee order was


                                               3
1 intended to clarify the basis for Employer’s entitlement to offsetting and crediting as

2 previously implied in the compensation order, which further clarified the basis for the

3 attorney fee award. [RP 220-21] We therefore remain unpersuaded.

4   {7}   Accordingly, for the reasons stated in our notice of proposed summary

5 disposition and in this Opinion, we affirm.

6   {8}   IT IS SO ORDERED.



7                                         __________________________________
8                                         JONATHAN B. SUTIN, Judge


9 WE CONCUR:


10 _______________________________
11 RODERICK T. KENNEDY, Judge


12 _______________________________
13 LINDA M. VANZI, Judge




                                             4